            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

    Brock Fredin,

                            Plaintiff,             Court File No. 17-cv-03058 (SRN/HB)

    v.
                                                       DEFENDANT MIDDLECAMP’S
    Lindsey Middlecamp,                                 OPPOSITION TO FREDIN’S
                                                          MOTION TO STRIKE
                            Defendant.



         Defendant Lindsey Middlecamp, by and through her undersigned Counsel, hereby

submits this Opposition to the Motion to Strike (Doc. 200) filed by Plaintiff Brock Fredin.

                                         INTRODUCTION

         Fredin argues that Defendant’s Reply attempts to raise “new issues” and “new

evidence” and should be stricken. Specifically, Fredin is disturbed by the declaration of his

rape victim, JK1. The issue of the alleged rape is not new. Fredin’s Amended Complaint

alleges that “Defendant posted on her Twitter account in January 2017 that Plaintiff ‘raped’

an unnamed woman – a woman that likely does not even exist and was wholly contrived

by Defendant.” (Doc. 5 ¶2.) The allegation is the basis for Fredin’s defamation claim.

Consequently, the issue is not new.

         Nevertheless, Fredin claims to be surprised by the declaration and contends that he

did not have a chance to cross examine his rape victim or Middlecamp. Fredin was provided



1
    As a courtesy to the victim, her initials rather than her full name will be used in this brief.


4836-3140-1676.1
            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 2 of 7




a sufficient opportunity to conduct discovery under the Court’s Scheduling Order and

instead chose not to serve any written discovery or take any depositions. (Doc. 102 at pp.

2-6.) Regardless of his failure to conduct any discovery, Fredin knows exactly who he

raped, and he knows the source of those allegations. Indeed, Fredin has specifically named

his rape victim in discovery in Middlecamp’s harassment restraining order case in Ramsey

County District Court (62-HR-CV-17-233) and he possesses the online postings he

complains about. See Declaration of K. Jon Breyer Ex. 1 - Interrogatory No. 11(e); Ex. 2 -

Request for Production No. 5; Ex. 3 - Request for Admissions at Ex. 12.

         Additionally, Fredin evaded efforts to answer Defendant's discovery in this case

regarding his knowledge of JK’s allegation. When asked about a Facebook post from 2017

in which Fredin referred to the rape allegation as one arising from an individual engaging

in consensual intimacy, but cheating on her fiancé, he refused to answer questions and

claimed to have no idea who that post may have been referring to. See Second Declaration

of K. Jon Breyer, Doc. 193-2. Fredin’s testimony was incredulous and clearly indicates

that he knows of JK and her truthful allegation. Breyer Decl. Ex. 4.

         Fredin’s claims that he was blindsided and sandbagged are disingenuous, as is his

contention that his rape victim was unknown to him – a truly astonishing claim. Fredin’s

conduct in this case and others has been abhorrent, but his latest action of suing his rape

victim in retaliation for her courageousness in coming forward is truly repulsive. See

Fredin v. [JK] (D. Minn. Court File No. 20-CV-1929).




                                             2
4836-3140-1676.1
              CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 3 of 7




                                          ARGUMENT

         The Court has liberal discretion in deciding whether to grant a Rule 12(f) motion to

strike. E.E.O.C. v. Prod. Fabricators, Inc., 873 F. Supp. 2d 1093, 1097 (D. Minn. 2012).

Although such a motion may be granted to “strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter,” a motion to strike is an

“extreme measure” that is “viewed with disfavor in the Eighth Circuit and are infrequently

granted.” Id. (citing Stanbury Law Firm, P.A. v. Internal Revenue Serv., 221 F.3d 1059,

1063 (8th Cir.2000)).

         I.        The Evidence in the Reply Should Not be Stricken

         After describing the standard for a Rule 12(f) motion, Fredin makes no attempt to

explain why the evidence he complains of is so “redundant, immaterial, impertinent, or

scandalous” as to warrant it being struck from the record. His motion is both procedurally

improper and substantively flawed. It should be denied.

                   A. Fredin’s Motion is Procedurally Improper

         Rule 12(f) states that “[t]he court may strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f)

(emphasis supplied). A reply memorandum and the exhibits thereto are not a pleading. This

difference is not merely semantics—this Court has recognized that even motions to dismiss

under Rule 12 are not within the scope of a motion to strike. Albert v. GEICO Gen. Ins.

Co., No. 18-CV-113 (SRN/ECW), 2019 WL 1058251, at *6 (D. Minn. Mar. 5, 2019), aff'd,

784 F. App'x 978 (8th Cir. 2019) (“Motions to strike are not authorized by the Federal

Rules of Civil Procedure or the local rules of this Court except when they target a

                                               3
4836-3140-1676.1
            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 4 of 7




pleading.”); See also Zellner-Dion v. Wilmington Fin., Inc., No. 10-CV-2587 PJS/JSM,

2012 WL 2952251, at *1 (D. Minn. July 19, 2012).

         When a motion to strike is used, as it is here, it serves “no purpose other than to

crowd the docket and circumvent court rules limiting the number and length of

memoranda.” Albert 2019 WL 1058251, at *6; See also Carlson Mktg Grp., Inc. v. Royal

Indem. Co., No. 04–3368, 2006 WL 2917173, at *2 (D. Minn. Oct.11, 2006). The

procedural defects alone are enough for the Court to deny Fredin’s motion. See Zellner-

Dion 2012 WL 2952251, at *1 n. 1 (D. Minn. July 19, 2012).

                   B. Fredin’s Motion is Substantively Defective

         Procedural defects notwithstanding, Fredin cannot come close to meeting the high

bar required for such an “extreme remedy” as a motion to strike. Motions to strike are

denied when the material in question “fairly presents a question of law or fact which the

court ought to hear.” E.E.O.C. v. Prod. Fabricators, Inc., 873 F.Supp.2d at 1097 (quoting

Lunsford v. United States, 570 F.2d 221, 229 (8th Cir.1977). In this case, Fredin complains

about three specific statements contained in the Reply, along with the Declaration of

Lindsay Middlecamp (Doc. 195), Declaration of Jamie Kreil (Doc. 196), and Exhibit A

thereto (Doc. 197).

         The evidence submitted by Defendant speaks directly to Fredin’s argument raised

in his Amended Complaint and addressed in his opposition memorandum that Defendant

“conjured up fake women” to support her statements. (Opp. Br. at 10). That allegation is

absurd, and the evidence submitted by Defendant is proof. This evidence should not be

stricken; it is evidence that the Court should hear. Importantly, Defendant is not asking the

                                                 4
4836-3140-1676.1
            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 5 of 7




Court to evaluate the truth or falsity of the Declarations. Rather, they are provided to bolster

the point that Fredin has put forth no evidence, other than far-fetched conspiracy theories,

to support his claims.

         II. The Court Should Not Ignore the Evidence

         If the Court ultimately interprets Fredin’s request as a request to not consider “new

evidence” (rather than to strike the Reply), then that request should also fail.

         First, the “new evidence” that Fredin complains of is not new to Fredin. All of his

complaints relate to the identity of his rape victim, along with the victim’s Declaration that

the statements in the February 22, 2017 Facebook post (Doc. 197) are true. And as

evidenced by his discovery requests in Middlecamp’s HRO proceeding, he has known of

JK and her allegations for years. See Breyer Declaration Exs. 1-3. It is disingenuous for

Fredin to argue that he was somehow blindsided by this testimony. Indeed, as outlined in

Defendant’s reply memorandum, Fredin authored his own Facebook post in March or April

2017 which referred to the rape allegation and its author. (See Breyer Decl. in Supp. of

Reply, Exs. 1 & 2). Thus, inclusion of the evidence in the reply memorandum was not

prejudicial to Fredin, and in any event, he failed to articulate any prejudice. See Harris v.

Chipotle Mexican Grill, Inc., No. 13-CV-1719 SRN/SER, 2014 WL 4449670, at *5 (D.

Minn. Apr. 10, 2014), report and recommendation adopted in part, 49 F. Supp. 3d 564 (D.

Minn. 2014) (noting this Court’s decision to deny a request for a sur-reply to new evidence

presented in a reply because the party did not adequately articulate its prejudice, and which

was not evident from the face of the reply).



                                               5
4836-3140-1676.1
            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 6 of 7




         Second, even if the evidence submitted by Defendant could be construed as “new

evidence,” it should still be considered by the Court. Minnesota law does not bar the

inclusion of supporting affidavits or declarations to a reply memorandum. The 1999

Advisory Committee’s Note to Local Rule 7.1.(B)(2) states, in part, “[a]lthough the rule

makes provision for a Reply Memorandum, it neither permits nor prohibits the moving

party from filing affidavits or other factual material therewith. . . . Reply affidavits are

appropriate only when necessary to address factual claims of the responding party that were

not reasonably anticipated.” See also Buffets, Inc. v. LGI Energy Sols., Inc., No. CIV. 09-

548 DSD/JJK, 2009 WL 2929436, at *4 (D. Minn. Sept. 8, 2009).

         Anticipating the arguments that Fredin chose to raise in his opposition to

Defendant’s summary judgment motion was difficult, to say the least. One argument that

he raised in his opposition was that Defendant “conjured up fake women to produce her

[February 22, 2017] Tweet.” (Opp. Br. at 10). The evidence submitted by Defendant in her

reply addressed this contention directly. Moreover, Defendant did not include this evidence

in her reply “in order to gain an advantage,” rather, Defendant did not want to re-publicize

the victim’s name without (1) obtaining her permission and (2) it being absolutely

necessary.

         The Court should consider all of the evidence submitted by Defendant in her motion

for summary judgment and reply in support thereof. There is no basis in law or fact for the

Court to strike any evidence submitted by Defendant. Moreover, the Court is not required

to grant Fredin a sur-reply in this instance because the Declarations submitted in her reply

were necessitated by Fredin’s own conspiracy theories raised by him in his opposition

                                              6
4836-3140-1676.1
            CASE 0:17-cv-03058-SRN-HB Doc. 203 Filed 09/23/20 Page 7 of 7




brief. Alternatively, if the Court is concerned about giving Fredin an opportunity to respond

to the reply (which he already has done by filing this motion), it should grant him leave to

file a very limited sur-reply rather than ignore this important evidence.

                                       CONCLUSION

         For the reasons outlined above, Defendant respectfully asks that the Court deny

Plaintiff’s Motion to Strike (Doc. 200).



 Date: September 23, 2020                  KUTAK ROCK LLP

                                           By: /s/ K. Jon Breyer
                                           K. Jon Breyer (MN #302259)
                                           60 South Sixth Street
                                           Suite 3400
                                           Minneapolis, Minnesota 55402
                                           Telephone: (612) 334-5057
                                           Jon.breyer@kutakrock.com

                                           Attorney for Defendant Lindsey Middlecamp




                                              7
4836-3140-1676.1
